By the Court.
— It has been often determined that it must appear on the record that the referees were sworn. The whole proceeding is of a singular nature. We presume that the word arbitrators was, through inattention, made use of in the place of referees. There is however an incongruity in a court consisting of but one judge, for that judge to be a referee; for in case of a controversy respecting the regularity of the proceeding, he is then to be the sole judge, and review his own conduct; but in case this is done, he can*502not mix the duty of referee with that of justice, theproceeding should be the same as though he was not a justice, and a regular report made to the Court, and entered at large on his docket. This judgment must therefore be reversed on both objections. Judgment reversed.